58 N.J. 227 (1971)
276 A.2d 860
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JOSEPH FRANCIS VASSALLUZZO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 26, 1971.
Decided May 10, 1971.
Mr. Harry A. Goldenberg argued the cause for appellant.
Mr. Solomon Forman, Assistant Prosecutor argued the cause for respondent (Mr. Robert N. McAllister, Atlantic County Prosecutor, attorney, Mr. Ernest M. Curtis, Assistant Prosecutor, of counsel and on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the Appellate Division opinions, 113 N.J. Super. 140 (1971); 114 N.J. Super. 153 (1971).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.